STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

BRIAN       WAYNE       BICKFORD                                                        NO.        2022    CW    0087

VERSUS


SHAD       WAYNE       MACK       AND    ADRIANE                                                  APRIL    8,   2022
DIER       MACK AND         DIXIE        ELECTRIC
MEMBERSHIP             CORPORATION




In    Re:            Shad        Wayne        Mack    and     Adriane         Dier      Mack,       applying          for

                     supervisory               writs,         21st         Judicial           District          Court,
                     Parish        of    Livingston,          No.     170889.




BEFORE:              McCLENDON,           WELCH,       AND    THERIOT,         JJ.


        WRIT          NOT        CONSIDERED.                This      writ      application               failed        to

include a copy of each pleading on which the ruling was founded,
as    it    did       not    include           the   exhibits         attached         to     the    petition,          in
violation             of     Rule        4- 5( 8)      of     the     Uniform          Rules        of     Louisiana
Courts          of   Appeal.


           Supplementation                    of      this         writ       application                and/   or      an

application             for       rehearing          will     not     be    considered.             Uniform      Rules
of    Louisiana            Courts        of    Appeal,       Rules       2- 18. 7 &     4-   9.


           In    the       event        relators       seek    to     file      a     new     application            with

this        court,           it        must        contain          all     pertinent              documentation,
including            the     missing           items     noted       herein,          and    must     comply         with

Uniform          Rules       of    Louisiana           Courts        of    Appeal,          Rule    2- 12. 2.        Any
new    application                must        be    filed    on     or     before      April        22,    2022       and

must contain a copy of this ruling.

                                                             PMC
                                                             JEW


        Theriot,            J.,    dissents and would deny the writ.




COURT       OF APPEAL,            FIRST       CIRCUIT




        EPUTY         CL    RK    OF    COURT
                FOR    THE       COURT